Title: To James Madison from Henry Glen, 6 June 1813
From: Glen, Henry
To: Madison, James


Sir
Schonectady 6th. June 1813
I wrote the President on the 2d of last Month this is a duplicate. I find by a late arangment in the army that there is a new Quarter Master General appinted for the Northren army I take the liberty to inform the president that I was appinted by the late Seretary of war in assistand Deputy Quarter Master in the begining of this Present war and acting under the direction of M. Lewis then the Q. M. General and was stationed in this City whare Its Necessary for a QMaster to be this City is On the waters of the Mohark River ware boats are built and the stores for the westhren army are Transported in large Quan[ti]ty. At the time when my friend General Dearborn lift albany for Sacketts harbour he Give it me in writing to Contenue acting as A.D.Q.M. in this Place untill the new Qr.Master Genll. arangments ware made By learning that thier was two Q.M.Genll for this Quarter and at Present in albany I whent and Called. on them both General Swarthwout & Mr. Jinkings made Inquirey of them wither they hat in thier power to appint any of their assistands. They Give for answer they had not that the power was Vessted in the President I found that Mr. Swartwout was Goeing to the westhren Army to General Dearborn and that Mr. Jenkins was to Remain in alby. Mr. Jenkins advised me I had better write Or Get some body to write to the President that it was my wish to Continue as ADQM in schonectady and under the direction of Mr Jenkins I have t[h]ought proper myself to Communicate my wishes to you Sir to be Reapinted by the President for this place as an ADQM. I am Sir with the Greatest Respect your most Obeed. Humbl Servt.
Henry GlenADQM.
PS. The President might Remember me I had the Honour to be in Congress with you for Seven years Any Surtey is wanted for my Performing my duty can be Given in this City.
H Glen
